Citation Nr: 0031990	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-16 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

The propriety of an initial 10 percent rating assigned for a 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his treating psychologist


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.  


INTRODUCTION

The veteran had active service from September 1968 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
RO which granted service connection for PTSD and assigned a 
10 percent initial rating for this disability, effective 
September 2, 1998, the date of receipt of the claim.  The 
veteran has appealed this rating as inadequate.  In November 
1999 the veteran and his treating psychologist appeared and 
gave testimony at a hearing before the undersigned Veterans 
Law Judge at the RO.  A transcript of this hearing is of 
record.  The case is now before the Board for appellate 
consideration.  


REMAND

On the veteran's most recent VA psychiatric examination in 
October 1998, the examiner noted that the veteran had a good 
work record as an electrician and socialized mainly with 
veterans in the Marine Corp League.  He was noted to complain 
of sleeping problems, intrusive memories, nightmares, and a 
startle reaction.  At the conclusion of the examination, the 
diagnosis was PTSD.  A GAF score of 85 to 90 was assigned.  
Such a score is indicative of very mild disability.  

In a statement dated in April 1999, Sean R. Evers, Ph.D., the 
veteran's treating private psychologist, reported that the 
veteran had been under treatment since October 1998 for PTSD 
symptoms.  It was said that the veteran was a very suspicious 
and isolated person.  Depression and anxiety were also noted 
to be present.  It was said that the veteran's psychiatric 
symptoms were more significant than when initially diagnosed.  
The psychologist described the veteran's symptoms as moderate 
to severe in degree.  

During a November 1999 hearing at the RO before the 
undersigned Veterans Law Judge, the veteran was noted to have 
developed flashbacks following a work related injury which 
occurred about a year earlier.  It was said that he became 
unable to interact with fellow workers and thus had to give 
up a position as an electrician foreman, and revert to the 
duties of an ordinary electrician.  During the hearing the 
veteran described himself as being very isolated socially and 
as having difficulty sleeping.  Short-term memory loss was 
also reported.  

In view of the above, it is apparent that the veteran's 
psychiatric symptoms may have significantly increased since 
his last VA psychiatric examination of October 1998.  
Therefore, the Board believes that the veteran should be 
afforded a current VA psychiatric examination to determine 
the present severity of his PTSD.  It is also noted that the 
veteran's clinical records documenting his treatment for PTSD 
received from Doctor Ever's since October 1998 are not in the 
claims folder and should be obtained by the RO prior to 
further appellate consideration of this case.  

In view of the above, this case is REMANDED to the RO for the 
following action:  

1. After obtaining any necessary 
authorization from the veteran, the RO 
should appropriately contact Sean R. 
Evers, Ph.D., at Evers Psychological 
Associates, P.C., in Manasquan, New 
Jersey and request copies of all 
clinical records reflecting treatment 
of the veteran's PTSD from October 
1998 to the present time.  All records 
obtained should be associated with the 
claims folder.  

2 Then, the veteran should be afforded a 
VA psychiatric examination to 
determine the current severity of his 
service connected PTSD.  The RO should 
provide to the examiner a copy of the 
new rating criteria for evaluating 
psychiatric disabilities that became 
effective on November 7, 1996.  The 
veteran's claims folder, including a 
copy of this remand, must be made 
available to, and reviewed by, the 
examiner prior to the examination.  He 
should state that the claims folder 
has been reviewed in his examination 
report.  All clinical findings should 
be reported in detail.  The examining 
physician should refer to the revised 
VA general rating criteria for mental 
disorders (38 C.F.R. §  4.130, 
effective November 7, 1996), and, on 
examination of the veteran, comment as 
to the presence or absence of each 
symptom and clinical finding 
attributable to PTSD specified therein 
for ratings from 0 to 100 percent, 
and, if present, the frequency and 
degree of severity thereof. 

3 The RO should then re-adjudicate the 
claim for an increased rating for 
PTSD with consideration of only the 
new criteria for rating mental 
disorders.  If the decision remains 
adverse to the veteran, both he and 
his representative should be 
furnished a supplemental statement of 
the case and they should then be 
afforded the applicable time period 
in which to respond.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is further 
notified.  The purpose of this remand is to obtain 
additional, clarifying clinical evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 3 -


